Exhibit 23.2 Consent of Independent Registered Public Accounting Firm September 11, 2012 Barnes & Noble, Inc. New York, New York We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our reports dated June 27, 2012, relating to the consolidated financial statements,the effectivenessof Barnes & Noble, Inc.’s (the “Company”) internal control over financial reporting, and schedule of Barnes & Noble, Inc. appearing in the Company’s Annual Report on Form 10-K filed with the Securities and Exchange Commission on June 27, 2012. /s/ BDO USA, LLP BDO USA, LLP New York, New York
